ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_03_FR.txt.                                                                                          133




                             OPINION DISSIDENTE DE M. LE JUGE BHANDARI

                [Traduction]

                   Objet du différend — Article 22 de la CIEDR et compétence ratione materiae
                de la Cour — Interprétation de l’expression « origine nationale » figurant au
                paragraphe 1 de l’article premier de la CIEDR selon les règles coutumières
                d’interprétation des traités — Origine nationale au sens du paragraphe 1 de
                l’article premier de la CIEDR incluant la nationalité actuelle — Dispositions
                constituant le contexte du paragraphe 1 de l’article premier de la CIEDR à la
                lumière de l’objet et du but de cet instrument — Travaux préparatoires de la
                CIEDR et rejet d’amendements visant à exclure la nationalité de l’« origine
                nationale » au paragraphe 1 de l’article premier de la CIEDR — Comité de la
                CIEDR et sa recommandation générale XXX.

                   1. J’ai le regret d’être en désaccord avec l’arrêt en ce qu’il retient la
                première exception préliminaire soulevée par les Emirats arabes unis et
                conclut que la Cour n’a pas compétence pour connaître de la requête
                déposée par l’Etat du Qatar (­ci-après le « Qatar »). Selon moi, les mesures
                discriminatoires que le Qatar reproche aux Emirats arabes unis d’avoir
                prises contre les nationaux qatariens et ­lui-même sont susceptibles d’en-
                trer dans les prévisions de la convention internationale du 21 décembre
                1965 sur l’élimination de toutes les formes de discrimination raciale
                (ci‑après la « CIEDR » ou la « convention »). Je vais essayer d’expliquer
                les raisons qui sous-­tendent ma décision de ne pas me rallier aux vues de
                la majorité, pour lesquelles j’ai néanmoins le plus grand respect.


                  A. L’objet du différend entre le Qatar et les Émirats arabes unis

                  2. Le Qatar tire grief d’une série de mesures que les Emirats arabes unis
                ont prises à son égard, ainsi qu’à l’égard de ses nationaux et des per-
                sonnes d’« origine nationale » qatarienne, le 5 juin 2017 et les jours sui-
                vants 1. Ces mesures, accompagnées de la rupture des relations
                diplomatiques avec le Qatar, étaient de trois sortes :
                a) Obligation pour tous les résidents et visiteurs qatariens de quitter les
                   Emirats arabes unis dans un délai de 14 jours, et interdiction aux natio-
                   naux qatariens d’y entrer — par la suite modifiée en obligation, pour
                   les nationaux qatariens, d’obtenir l’autorisation d’entrer aux Emirats
                   arabes unis ;



                      1   Requête du Qatar, p. 7, par. 3.

                                                                                          66




6 Ord_1221.indb 129                                                                             4/08/22 08:26

                                application de la ciedr (op. diss. bhandari)                            134

                b) Fermeture des frontières terrestres, de l’espace aérien et des ports mari-
                   times à tous les nationaux qatariens ainsi qu’aux moyens de transport
                   qatariens ; et
                c) Blocage des médias qatariens et censure de toute expression présumée
                   favorable au Qatar, et adoption de mesures « destinées à perpétuer,
                   cautionner et encourager la propagande haineuse contre les Qata-
                   riens » 2.
                   3. Il est rappelé que la Cour doit définir objectivement ce sur quoi porte
                le différend, en accordant une attention particulière à la manière dont
                ­celui-ci est présenté par le demandeur, en précisant l’objet des griefs for-
                mulés par ce dernier, et en tenant compte des exposés écrits et oraux des
                Parties 3. Il apparaît ainsi que le désaccord entre le Qatar et les Emirats
                 arabes unis, s’agissant du manquement présumé de ces derniers aux obli-
                gations découlant de la CIEDR, concerne les trois chefs de demande sui-
                vants qui forment l’objet du différend :
                a) Le premier est le grief que le Qatar tire du fait que les « interdictions
                   d’entrée » et la « décision d’expulsion », en faisant expressément réfé-
                   rence aux nationaux qatariens et aux résidents et visiteurs qatariens,
                   constituent une discrimination à l’égard des Qatariens fondée sur leur
                   origine nationale ;
                b) Le deuxième est le grief que le Qatar tire des restrictions visant les
                   médias qatariens ; et
                c) Le troisième est le grief que le Qatar tire du fait que, par ces mesures,
                   les Emirats arabes unis exercent une « discrimination indirecte » contre
                   les personnes d’origine nationale qatarienne.
                   4. La compétence de la Cour dans la présente affaire est fondée sur
                l’article 22 de la CIEDR. Conformément au critère requis pour établir sa
                compétence ratione materiae, tel qu’elle l’a énoncé dans des affaires précé-
                dentes, la Cour doit rechercher s’il peut être établi que « les viola-
                tions … alléguées … entrent ou non dans les prévisions [de la convention]
                et si, par suite, le différend est de ceux dont [elle] est compétente pour
                connaître » 4. Pour que l’article 22 de la CIEDR trouve à s’appliquer en
                l’espèce, il faut que les mesures discriminatoires reprochées aux Emirats
                arabes unis relèvent de l’une des formes prohibées de « discrimination


                      2
                     Mémoire du Qatar (MQ), vol. I, par. 1.7.
                      3
                     Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception
                préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26 ; Essais nucléaires (Australie
                c. France), arrêt, C.I.J. Recueil 1974, p. 263, par. 30 ; Essais nucléaires (Nouvelle‑Zélande
                c. France), arrêt, C.I.J. Recueil 1974, p. 467, par. 31 ; Compétence en matière de pêcheries
                (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 449, par. 31, et
                p. 449‑450, par. 33.
                   4 Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-

                naires, arrêt, C.I.J. Recueil 2018 (I), p. 308, par. 46, et p. 324, par. 106 ; Plates‑formes
                pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique), exception préliminaire,
                arrêt, C.I.J. Recueil 1996 (II), p. 809‑810, par. 16.

                                                                                                          67




6 Ord_1221.indb 131                                                                                             4/08/22 08:26

                                    application de la ciedr (op. diss. bhandari)                   135

                raciale », telle que définie au paragraphe 1 de l’article premier de la
                CIEDR qui dispose ce qui suit :
                              « Dans la présente Convention, l’expression « discrimination
                           raciale » vise toute distinction, exclusion, restriction ou préférence
                           fondée sur la race, la couleur, l’ascendance ou l’origine nationale ou
                           ethnique, qui a pour but ou pour effet de détruire ou de compro-
                           mettre la reconnaissance, la jouissance ou l’exercice, dans des condi-
                           tions d’égalité, des droits de l’homme et des libertés fondamentales
                           dans les domaines politique, économique, social et culturel ou dans
                           tout autre domaine de la vie publique. »
                   5. Le Qatar n’a cessé d’affirmer que les actes qu’il reproche aux Emirats
                arabes unis équivalent à une « distinction, exclusion, restriction ou préfé-
                rence fondée sur … l’origine nationale » au sens du paragraphe 1 de l’ar-
                ticle premier de la CIEDR 5 et permettent donc de faire jouer la clause
                compromissoire contenue à l’article 22 de la convention. Les Emirats
                arabes unis affirment quant à eux qu’un vice fondamental entache ce
                moyen de compétence car leurs mesures distinguent des individus en fonc-
                tion de leur nationalité actuelle, laquelle n’entre pas, selon eux, dans la
                portée de l’expression « origine nationale » au sens du paragraphe 1 de
                l’article premier 6. Par leur première exception d’incompétence de la Cour,
                ils soutiennent que le différend échappe au champ d’application
                ratione materiae de la CIEDR.
                   6. A ce stade préliminaire, la Cour était donc appelée à interpréter l’ex-
                pression « origine nationale » figurant au paragraphe 1 de l’article premier
                de la CIEDR afin de déterminer si elle englobe la nationalité actuelle.


                              B. L’expression « origine nationale » au paragraphe 1
                          de l’article premier de la CIEDR lue dans son sens ordinaire

                    7. Les règles coutumières internationales d’interprétation des traités,
                telles que codifiées par la convention de Vienne sur le droit des traités
                (­ci-après la « convention de Vienne »), sont pertinentes pour interpréter les
                termes de la CIEDR. Le paragraphe 1 de l’article 31 de la convention de
                Vienne dispose qu’« [u]n traité doit être interprété de bonne foi suivant le
                sens ordinaire à attribuer aux termes du traité dans leur contexte et à la
                lumière de son objet et de son but » 7.
                    8. La majorité donne l’interprétation suivante, au paragraphe 81 de
                l’arrêt, du sens ordinaire de l’expression « origine nationale » :
                           « la définition de la discrimination raciale figurant dans la convention
                           inclut l’« origine nationale ou ethnique ». Ces références à l’« origine »

                      5 CR 2020/7, p. 33, par. 36 (Klein) ; CR 2020/7, p. 40, par. 26 (Amirfar).
                      6 CR 2020/6, p. 52, par. 56 (Sheeran).
                      7 Nations Unies, Recueil des traités, vol. 1155, p. 362.



                                                                                                    68




6 Ord_1221.indb 133                                                                                      4/08/22 08:26

                                     application de la ciedr (op. diss. bhandari)             136

                          désignent, respectivement, le rattachement de la personne à un
                          groupe national ou ethnique à sa naissance, alors que la nationalité
                          est un attribut juridique qui relève du pouvoir discrétionnaire de
                          l’Etat et qui peut changer au cours de l’existence de la personne… La
                          Cour relève que les autres éléments de la définition de la discrimina-
                          tion raciale, telle qu’énoncée au paragraphe 1 de l’article premier de
                          la convention, à savoir la race, la couleur et l’ascendance, sont égale-
                          ment des caractéristiques inhérentes à la personne à la naissance. »
                   9. Pour essayer de distinguer la « nationalité » et l’« origine nationale »,
                la majorité insiste sur le caractère immuable de ce que désigne l’« origine
                nationale », en l’opposant au caractère transitoire de ce que désigne la
                « nationalité ». Ce faisant, la majorité veut donner à entendre que les deux
                termes sont fondamentalement différents. Par cette approche, la Cour ne
                définit pas suffisamment le sens ordinaire de l’expression « origine natio-
                nale » et ne parvient pas à un véritable consensus sur sa signification, pour
                les raisons que j’exposerai c­ i-après.
                   10. L’expression « origine nationale » est un amalgame d’« origine » et
                de « nationale ». Une lecture de ces deux termes pris ensemble et dans leur
                sens ordinaire, comme le recommande le paragraphe 1 de l’article 31 de la
                convention de Vienne, aurait permis de parvenir à une interprétation plus
                consensuelle. Si l’on analyse le sens ordinaire des termes « origine » et
                « nationale » pour déterminer ce que signifie l’« origine nationale », il
                apparaît clairement que cette expression se prête aux deux interprétations
                avancées par les Parties. Elle peut avoir le sens que lui attribue le Qatar,
                pour qui elle désigne la nationalité et « a trait au pays ou à la nation d’où
                une personne est originaire » 8, aussi bien que celui que lui donnent les
                Emirats arabes unis, selon lesquels elle « dénote l’appartenance à une
                nation de personnes et non à un Etat », ce qui est distinct de la nationa-
                lité 9. A mon avis, d’une manière générale, il ressort des deux définitions
                que l’« origine nationale » fait référence à l’appartenance d’une personne à
                un pays ou une nation. L’appartenance dans ce sens peut être ancienne ou
                historique, et procéder des ancêtres ou ascendants, ou bien être confirmée
                par le statut juridique de la nationalité ou le rattachement à une nation.
                Ainsi, la nationalité actuelle, même considérée d’un point de vue pure-
                ment juridique comme relevant du pouvoir discrétionnaire de l’Etat et
                susceptible de changer au cours de l’existence d’un individu, est de toute
                façon incluse dans l’expression plus large d’« origine nationale ». Dès lors
                que ces deux termes coïncident indubitablement, il est difficile de distin-
                guer simplement l’un de l’autre par le seul critère sur lequel se fonde la
                Cour au paragraphe 81 de l’arrêt.
                   11. En outre, la distinction que l’arrêt tente d’établir entre la « nationa-
                lité » et l’« origine nationale » sur la base de l’immuabilité devient plus
                complexe et difficile dans le contexte de pays où la nationalité s’acquiert

                      8   MQ, vol. I, par. 3.30.
                      9   Exceptions préliminaires des Emirats arabes unis, par. 76.

                                                                                               69




6 Ord_1221.indb 135                                                                                  4/08/22 08:26

                                    application de la ciedr (op. diss. bhandari)                     137

                par le droit du sang. Lorsqu’elle suit la règle du jus sanguinis, comme c’est
                le cas dans nombre de pays du Golfe, la nationalité coïncide avec l’origine
                nationale. En vertu du droit du sang, au Qatar, « la nationalité … est
                conférée par filiation — et les naturalisations sont rares … l’immense
                majorité des ressortissants qatariens, y compris ceux qui subissent les
                effets des mesures, sont nés qatariens et sont qatariens au sens de leur
                héritage culturel — en d’autres termes, ils sont d’« origine nationale »
                qatarienne » 10. La nationalité dans un tel contexte est aussi immuable que
                l’« origine nationale » et est une caractéristique inhérente à la naissance,
                contrairement à ce que dit la Cour au paragraphe 81. Lorsqu’ils ont
                adopté des mesures visant les « résidents et visiteurs qatariens » et les
                « nationaux qatariens », les Emirats arabes unis ont inévitablement touché
                également les personnes d’origine nationale qatarienne puisque les natio-
                naux qatariens sont essentiellement qatariens par héritage.


                 C. Le contexte du paragraphe 1 de l’article premier de la CIEDR

                    12. Le sens ordinaire d’un terme dans un traité doit être établi à la
                lumière de son contexte et non pas dans l’abstrait 11. Selon le paragraphe 2
                de l’article 31 de la convention de Vienne, le contexte, aux fins de l’inter-
                 prétation, comprend le texte du traité, son préambule et ses annexes.
                 Dans sa lecture contextuelle de l’expression « origine nationale », à la
                lumière de l’objet et du but de la CIEDR, la Cour, au paragraphe 83 de
                l’arrêt, commence son raisonnement en reconnaissant que les dispositions
                de la convention ne sauraient avoir d’incidence sur la législation des Etats
                parties en matière de nationalité, citoyenneté ou naturalisation, pour
                autant que cette législation ne soit pas discriminatoire à l’égard d’une
                nationalité particulière (paragraphe 3 de l’article premier de la CIEDR).
                Cependant, dans sa conclusion sur ce point, l’arrêt semble se fonder uni-
                 quement sur le langage plus large du paragraphe 2 de l’article premier de
                 la convention, affirmant que ­celui-ci soustrait expressément « du champ
                 de la CIEDR des différences de traitement entre ressortissants et non‑­
                 ressortissants ». Ainsi, au mépris de l’interdiction de toute forme de
                 discrimination « à l’égard d’une nationalité particulière » énoncée au
                ­paragraphe 3 de l’article premier, l’arrêt conclut que
                           « pareille exclusion expresse du champ de la CIEDR des différences
                           de traitement entre ressortissants et non‑ressortissants indique que la
                           convention n’empêche pas les Etats parties d’adopter des mesures
                           qui restreignent les droits des non‑ressortissants d’entrer sur leur ter-
                           ritoire et d’y résider, au motif de leur nationalité actuelle, droits qui
                           sont en cause dans la présente affaire » (par. 83).

                      10
                       MQ, vol. I, par. 1.25.
                      11
                       Convention de Vienne, art. 31, par. 1 ; Annuaire de la Commission du droit interna-
                tional, 1966, vol. II, p. 221.

                                                                                                       70




6 Ord_1221.indb 137                                                                                          4/08/22 08:26

                              application de la ciedr (op. diss. bhandari)                138

                   13. J’éprouve quelque difficulté à souscrire à une lecture contextuelle
                qui autorise une différence de traitement entre ressortissants et non‑­
                ressortissants, ou à l’égard de certains groupes donnés de non-­
                ressortissants, sur la base de leur nationalité actuelle. Une lecture
                attentive des paragraphes 2 et 3 de l’article premier de la CIEDR — qui
                constituent le contexte du paragraphe 1 — révèle que ces disposi­tions
                n’envisagent pas l’hypothèse de distinctions larges et imprécises entre
                ressortissants et non‑ressortissants.
                   14. Le paragraphe 1 de l’article premier de la CIEDR donne une large
                définition de la discrimination raciale, dans laquelle est incluse la discri-
                mination fondée sur l’« origine nationale ». Le texte même de la conven-
                tion indique sans équivoque qu’il s’agit de protéger contre « toutes les
                formes » de discrimination raciale. Le paragraphe 2 prévoit, en termes
                pratiques, une exception au principe plus large énoncé au paragraphe 1,
                en autorisant une distinction entre ressortissants et non‑ressortissants.
                Cependant, cette exception est limitée par le but et l’objet de la conven-
                tion, tel qu’il ressort clairement du préambule et des dispositions opéra-
                tionnelles, et qui est d’éliminer la discrimination raciale dans toutes ses
                formes et manifestations. Ce but et cet objet ne pourraient être poursuivis
                si les Etats étaient autorisés à établir des distinctions larges et imprécises
                comme l’ont fait les Emirats arabes unis avec leurs mesures visant les
                Qatariens, les nationaux qatariens, et les résidents et visiteurs qatariens.
                De plus, le paragraphe 3 de l’article premier prévoit une autre exception
                au paragraphe 1 du même article. Il envisage un traitement réservé aux
                non-­ ressortissants, en indiquant qu’un Etat peut décider comment,
                notamment, ces derniers acquièrent ou perdent sa nationalité ; mais il
                ajoute une condition explicite qui vient confirmer l’interprétation susmen-
                tionnée de la convention, à savoir que pareilles décisions ne peuvent être
                « discriminatoires à l’égard d’une nationalité particulière ».
                   15. Ainsi, il ressort clairement du contexte que même si des distinctions
                fondées sur la nationalité sont explicitement permises par les para-
                graphes 2 et 3 de l’article premier, qui autorisent une différenciation entre
                ressortissants et non-­ressortissants, les dispositions établissant ces distinc-
                tions autorisées ne doivent pas être « discriminatoires à l’égard d’une
                nationalité particulière » parmi les non-­ressortissants eux-mêmes. A mon
                sens, seule cette interprétation serait cohérente avec le but et l’objet de la
                CIEDR qui sont « d’éliminer … toutes les formes et toutes les manifesta-
                tions de discrimination raciale dans toutes les parties du monde ». A l’in-
                verse, comprendre l’expression « origine nationale » comme excluant toute
                discrimination fondée sur la nationalité conduirait à un résultat absurde.


                             D. Les travaux préparatoires de la CIEDR

                  16. Lorsqu’une interprétation effectuée selon les préceptes de l’article 31
                de la convention de Vienne laisse le sens ambigu ou obscur, ou conduit à
                un résultat manifestement absurde ou déraisonnable, il est possible,

                                                                                           71




6 Ord_1221.indb 139                                                                                4/08/22 08:26

                               application de la ciedr (op. diss. bhandari)                      139

                comme le prévoit l’article 32, de faire « appel à des moyens complémen-
                taires d’interprétation, et notamment aux travaux préparatoires et aux
                circonstances dans lesquelles le traité a été conclu ». Se référant à un
                amendement qui avait été proposé par la France et les Etats-Unis d’Amé-
                rique lors des travaux préparatoires puis retiré, la Cour, au paragraphe 96
                de l’arrêt, explique que la proposition visait à
                      « parvenir à une formule de compromis qui permettrait de finaliser le
                      texte de la convention, par l’ajout des paragraphes 2 et 3 à l’article
                      premier… Ainsi que la Cour l’a relevé [ces deux paragraphes] dis-
                      posent que la convention ne s’appliquera pas à la différenciation
                      entre ressortissants et non‑ressortissants et qu’elle n’affectera pas la
                      législation des Etats en matière de nationalité, répondant ainsi plei-
                      nement aux préoccupations exprimées par certaines délégations, y
                      compris les Etats‑Unis d’Amérique et la France, quant à la portée de
                      l’expression « origine nationale » ».
                   17. Les travaux préparatoires confirment clairement que l’expression
                « origine nationale » devrait avoir une application plus large que celle que
                lui attribue la majorité au paragraphe 96. L’arrêt omet de préciser que la
                formule de compromis proposée par neuf Etats à laquelle il est fait réfé-
                rence faisait suite au rejet délibéré de certains amendements visant à
                exclure la nationalité de l’« origine nationale ». Le débat qu’a suscité cette
                expression à la Troisième Commission de l’Assemblée générale montre
                que les rédacteurs de la CIEDR étaient plutôt opposés à l’approche
                consistant à exclure du champ d’application du paragraphe 1 de l’article
                premier les différences de traitement fondées sur la nationalité. La repré-
                sentante des Etats-Unis d’Amérique a déclaré par exemple que l’« origine
                nationale se distingue de la nationalité en ce sens qu’elle est un héritage
                du passé : elle indique la nationalité antérieure de l’individu ou de ses
                ancêtres, ou la région géographique dont ils venaient, alors que la natio-
                nalité a trait à la situation actuelle » 12. Le représentant de la France a
                précisé la signification particulière de la « nationalité » dans la terminolo-
                gie juridique française, expliquant que ce terme s’entend strictement
                comme « tout ce qui se rapporte aux règles d’acquisition ou de perte de
                nationalité et aux droits qui en découlent » 13. Conjointement avec la délé-
                gation américaine, il a proposé un amendement visant à exclure la « natio-
                nalité » de la portée de l’expression « origine nationale ». Si cet amendement
                avait été adopté, le paragraphe 2 de l’article premier de la CIEDR se lirait
                comme suit :
                      « [d]ans la présente Convention, l’expression « origine nationale »
                      ne désigne ni la « nationalité » ni la « citoyenneté » ; la Convention

                   12 Nations Unies, Documents officiels de l’Assemblée générale, vingtième session,

                Troisième Commission, compte rendu analytique de la 1304e séance (14 octobre 1965),
                doc. A/C.3/SR.1304, p. 91, par. 23.
                   13 Ibid., compte rendu analytique de la 1299e séance (11 octobre 1965), doc. A/C.3/

                SR.1299, p. 62, par. 37.

                                                                                                   72




6 Ord_1221.indb 141                                                                                      4/08/22 08:26

                                application de la ciedr (op. diss. bhandari)                          140

                      ne s’applique donc pas aux distinctions, exclusions, restrictions ou
                      préférences fondées sur des différences de nationalité ou de citoyen-
                      neté » 14.
                Par la suite, les amendements proposés furent tous retirés au profit d’une
                formule de compromis qui devint le texte final des paragraphes 1, 2, et 3
                de l’article premier.
                   18. Certains arguments avancés au cours des débats de la Commission
                des droits de l’homme montrent que le sens de l’« origine nationale » est
                bien le fruit d’un compromis. La représentante du Liban avait fait valoir
                que « [l]a convention devrait s’appliquer aux ressortissants, aux non‑­
                ressortissants et à tous les groupes ethniques, mais … ne devrait pas obli-
                ger les Etats parties à accorder aux non-­ressortissants des droits politiques
                identiques à ceux qu’ils accordent normalement à leurs ressortissants » 15.
                Le représentant de l’Inde avait proposé de supprimer les termes « le droit
                de chacun » à l’article V plutôt que de modifier la définition de l’« origine
                nationale », afin de laisser les Etats libres de décider eux-mêmes s’il
                convient d’accorder les mêmes garanties aux étrangers et aux ressortis-
                sants 16.
                   19. Si les rédacteurs ont rejeté l’approche visant à exclure du para-
                graphe 1 de l’article premier la discrimination fondée sur la nationalité,
                cela signifie qu’en incluant l’« origine nationale » dans la CIEDR ils enten-
                daient offrir une protection contre la discrimination fondée sur la natio-
                nalité actuelle. Le rejet de l’amendement proposé par la France et les
                Etats-Unis d’Amérique, qui restreignait la définition de la discrimination
                raciale donnée au paragraphe 1 de l’article premier, révèle que l’intention
                des rédacteurs était de garantir les mêmes droits aux citoyens et aux non-­
                citoyens, nonobstant certaines exceptions prévues aux paragraphes 2 et 3.
                Il est particulièrement révélateur que ce compromis ait emporté l’adhé-
                sion de la France et des Etats-Unis d’Amérique comme étant « entière-
                ment acceptable ». Cette acceptation, conjuguée aux travaux préparatoires
                pris dans leur ensemble, montre clairement que le compromis ne traduit
                pas une volonté de soustraire la nationalité à la portée de l’« origine natio-
                nale » ; en réalité, il semble viser seulement à permettre aux Etats de réser-
                ver certains droits à leurs ressortissants.
                   20. Compte tenu de ce qui précède, je suis d’avis que le sens ordinaire
                de l’expression « origine nationale » englobe la nationalité, en ce compris
                la nationalité actuelle. Le sens ordinaire de cette expression dans son

                   14 Op. cit. supra note 12, annexes, rapport de la Troisième Commission, projet de

                convention internationale sur l’élimination de toutes les formes de discrimination raciale,
                doc. A/6181, 18 décembre 1965, p. 12, par. 32.
                   15 Nations Unies, Conseil économique et social, Commission des droits de l’homme,

                vingtième session, compte rendu analytique de la 809e séance (13 mars 1964), doc. E/CN.4/
                SR.809, 14 mai 1964, p. 5.
                   16 Nations Unies, Documents officiels de l’Assemblée générale, vingtième session,

                Troisième Commission, compte rendu analytique de la 1299e séance (11 octobre 1965),
                doc. A/C.3/SR.1299, p. 62, par. 30.

                                                                                                        73




6 Ord_1221.indb 143                                                                                           4/08/22 08:26

                              application de la ciedr (op. diss. bhandari)                  141

                contexte, à la lumière de l’objet et du but de la CIEDR qui sont d’éliminer
                « toutes les formes » de discrimination raciale, milite en faveur de l’inclu-
                sion de la nationalité actuelle dans l’« origine nationale ». Une interpréta-
                tion l’excluant catégoriquement irait à l’encontre de cet objet et de ce but.
                Sachant que l’approche suivie par la majorité pour déterminer le sens
                ordinaire de l’expression génère une ambiguïté fondamentale, les travaux
                préparatoires corroborent l’idée qu’il convient de donner une large appli-
                cation à la définition de la discrimination raciale contenue dans la CIEDR.
                Ces travaux préparatoires viennent donc confirmer que le sens ordinaire
                de l’expression « origine nationale » englobe la nationalité actuelle.


                             E. Le comité de la CIEDR et le paragraphe 4
                                 de sa recommandation générale XXX

                   21. Au sujet du paragraphe 4 de la recommandation générale XXX du
                Comité de la CIEDR, la majorité rappelle l’observation faite en l’affaire
                Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
                Congo) (­ci-après l’affaire « Diallo »), à savoir que la Cour n’est « aucunement
                tenue, dans l’exercice de ses fonctions judiciaires, de conformer sa propre in­
                terprétation du Pacte à celle du Comité » (fond, arrêt, C.I.J. Recueil 2010 (II),
                p. 664, par. 66), mais omet de tenir compte d’une autre observation de la
                Cour quant à la nécessité d’« accorder une grande considération » à l’inter-
                prétation que donne l’organe indépendant chargé de superviser la mise en
                œuvre du traité concerné. La Cour ne donne dans le présent arrêt aucune
                raison impérieuse justifiant qu’elle ait choisi en l’espèce de s’écarter du rai-
                sonnement suivi en l’affaire Diallo, alors qu’elle rappelle que le Comité de la
                CIEDR demeure le « gardien de la convention » — comme semblent en
                convenir les deux Parties. Les fonctions dévolues au Comité et la manière
                dont elles sont exercées, ainsi que la composition de cet organe, sont autant
                d’éléments qui expliquent pourquoi la majorité aurait dû tenir compte du
                paragraphe 4 de la recommandation générale XXX.
                   22. La fonction première du Comité de la CIEDR est d’examiner et de
                commenter les rapports soumis par les Etats parties en application du
                paragraphe 1 de l’article 9 de la convention. Conformément à cette dispo-
                sition, chaque Etat partie s’engage à rendre compte des mesures d’ordre
                législatif, judiciaire, administratif ou autre qu’il prend pour s’acquitter de
                ses obligations au titre de la convention. Après chaque dialogue avec un
                Etat partie, le Comité publie un ensemble d’observations finales dans
                lequel il exprime ses préoccupations et ses recommandations sur la suite à
                donner. Il dispose ainsi d’un cadre pour dialoguer avec les Etats parties,
                constitué notamment par l’ensemble de règles énoncées dans le règlement
                intérieur, et pour transposer les principes généraux et les droits consacrés
                dans la convention en règles applicables aux problèmes rencontrés dans la
                mise en œuvre de c­ elle-ci. En vertu de l’article 14 de la CIEDR, tout Etat
                qui déclare reconnaître la compétence du Comité autorise ce dernier à
                recevoir et examiner des communications émanant de particuliers ou de

                                                                                              74




6 Ord_1221.indb 145                                                                                 4/08/22 08:26

                                 application de la ciedr (op. diss. bhandari)                            142

                groupes de particuliers relevant de la juridiction dudit Etat qui s’estiment
                victimes de violation, par cet Etat, des droits protégés par la convention.
                L’Etat concerné sera alors tenu de revoir sa législation ou sa pratique à la
                lumière des conclusions du Comité. A travers ce dialogue régulier avec les
                Etats, le Comité de la CIEDR contribue au développement d’interpréta-
                tions homogènes de la convention. En outre, depuis sa toute première
                session en 1970, il a cherché à agir judiciairement dans l’exercice de ses
                fonctions 17. De plus, conformément au paragraphe 1 de l’article 8 de la
                CIEDR, il se compose de 18 experts « connus pour leur haute moralité et
                leur impartialité » qui « siègent à titre individuel ». Ces experts entrent
                dans la catégorie des « publicistes les plus qualifiés » dans leur domaine.
                Par conséquent, le paragraphe 4 de la recommandation générale XXX
                reflète une interprétation cohérente de la convention donnée par les publi-
                cistes les plus qualifiés, et la Cour aurait dû, pour cette raison, lui accor-
                der une grande considération dans son arrêt.
                   23. L’arrêt ne s’intéresse pas non plus suffisamment à la jurisprudence
                de la Cour, qui témoigne pourtant de la volonté de cette dernière d’être
                attentive aux travaux des organes de suivi des traités relatifs aux droits de
                l’homme de l’Organisation des Nations Unies, ainsi que le montrent des
                décisions passées. Bien que la Cour n’ait guère coutume de se référer à des
                précédents autres que les siens, un changement à cet égard est manifeste 18.
                C’est dans son arrêt de 2010 sur le fond en l’affaire Diallo qu’elle exprime
                le plus clairement son adhésion aux travaux d’un tel organe de suivi.
                Dans cette instance, où elle a conclu que la République démocratique du
                Congo avait violé des dispositions du Pacte international relatif aux droits
                civils et politiques de 1966 (­ci-après le « Pacte ») et de la Charte africaine
                des droits de l’homme et des peuples de 1981 (voir fond, arrêt,
                C.I.J. Recueil 2010 (II), p. 692, par. 165, points 2) et 3) du dispositif), la
                Cour a précisé que son interprétation de ces deux textes était « pleinement
                corroborée par la jurisprudence du Comité des droits de l’homme institué
                par le Pacte en vue de veiller au respect de cet instrument par les Etats
                parties » 19. Et d’ajouter :
                        « Bien que la Cour ne soit aucunement tenue, dans l’exercice de ses
                      fonctions judiciaires, de conformer sa propre interprétation du Pacte
                      à celle du Comité, elle estime devoir accorder une grande considéra-
                   17 M. Banton, « Decision-­taking in the Committee on the Elimination of Racial Discri-

                mination », The Future of UN Human Rights Treaty Monitoring, P. Alston, J. Crawford
                (dir. publ.), Cambridge University Press, 2000, p. 55‑57.
                   18 Application de la convention pour la prévention et la répression du crime de géno-

                cide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 43 ;
                Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé, avis
                consultatif, C.I.J. Recueil 2004 (I), p. 179, par. 109 ; Activités armées sur le territoire du
                Congo (République démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 244,
                par. 219 ; Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
                Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 663, par. 66.
                   19 Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),

                fond, arrêt, C.I.J. Recueil 2010 (II), p. 663, par. 66.

                                                                                                           75




6 Ord_1221.indb 147                                                                                              4/08/22 08:26

                                   application de la ciedr (op. diss. bhandari)                             143

                           tion à l’interprétation adoptée par cet organe indépendant, spéciale-
                           ment établi en vue de superviser l’application de ce traité. » 20
                   24. Force m’est donc de conclure que, si la Cour a accordé une grande
                considération aux interprétations du Pacte par le Comité des droits de
                l’homme, qui est l’organe formé d’experts indépendants chargé de veiller
                au respect de cet instrument par les Etats parties, aucune raison impé-
                rieuse ne justifie qu’elle n’ait pas accordé de même « une grande considé-
                ration » au paragraphe 4 de la recommandation générale XXX du Comité
                de la CIEDR, qui est l’organe indépendant établi spécialement pour
                superviser la mise en œuvre de la convention. La nécessité de faire cas du
                paragraphe 4 de la recommandation générale XXX est confirmée égale-
                ment par une autre observation de la Cour en l’affaire Diallo, à savoir
                qu’« [i]l en va de la nécessaire clarté et de l’indispensable cohérence du
                droit international ; il en va aussi de la sécurité juridique, qui est un droit
                pour les personnes privées bénéficiaires des droits garantis comme pour
                les Etats tenus au respect des obligations conventionnelles » 21.
                   25. En outre, dans l’avis consultatif sur les Conséquences juridiques de
                l’édification d’un mur dans le territoire palestinien occupé (C.I.J.
                Recueil 2004 (I), p. 179‑180, par. 109‑112, c­ i-après l’« Avis consultatif sur
                le mur »), la Cour, citant le paragraphe 14 de l’observation générale no 27
                du Comité des droits de l’homme, a déclaré que les restrictions à la liberté
                de circulation envisagées au paragraphe 2 de l’article 12 du Pacte devaient,
                « [p]our reprendre la formulation retenue par le Comité », « être conformes
                au principe de la proportionnalité » et « constituer le moyen le moins per-
                turbateur parmi ceux qui pourraient permettre d’obtenir le résultat recher-
                ché » 22. La Cour reconnaissait ainsi que la mesure dérogatoire en cause
                devait être proportionnelle à l’objectif légitime poursuivi. Le principe de
                proportionnalité se retrouve dans tous les instruments régionaux et univer-
                sels de protection des droits de l’homme 23. Il est également consacré dans
                la constitution de nombreux Etats. En général, il se traduit par une obliga-
                tion pour les Etats de justifier toute dérogation à un droit fondamental ou
                à une liberté fondamentale de la personne humaine. Pareille dérogation
                doit servir un objectif légitime et être proportionnée à la réalisation dudit
                objectif. Le paragraphe 4 de la recommandation générale XXX reflète ce
                principe largement accepté. Dès lors que ce principe est amplement
                reconnu, y compris par la Cour dans sa propre jurisprudence, dans l’Avis
                consultatif sur le mur, il ne semble y avoir aucune raison de ne pas l’appli-
                quer en l’espèce.

                      20
                       Voir supra note 19.
                      21
                       Ibid.
                    22 Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,

                avis consultatif, C.I.J. Recueil 2004 (I), p. 193, par. 136.
                    23 Convention européenne des droits de l’homme, art. 8 (par. 2) et 15 ; Pacte

                ­international relatif aux droits civils et politiques, art. 12, 19 (par. 2 b)), 21 et 22 ; Pacte
                 international relatif aux droits économiques, sociaux et culturels, art. 8 (par. 1 a) et c)) ;
                 Convention américaine relative aux droits de l’homme, art. 13 (par. 2 b)), 15, 16 et 22 ;
                 Charte africaine des droits de l’homme et des peuples, art. 11, 12 (par. 2) et 29.

                                                                                                             76




6 Ord_1221.indb 149                                                                                                 4/08/22 08:26

                              application de la ciedr (op. diss. bhandari)                   144

                   26. Je ferai à présent quelques observations sur la pertinence du para-
                graphe 4 de la recommandation générale XXX au regard des demandes
                du Qatar et de la compétence ratione materiae de la Cour au titre de l’ar-
                ticle 22 de la CIEDR.
                   27. Le Comité de la CIEDR a adopté la recommandation géné-
                rale XXX le 1er octobre 2002. Il y indique, au paragraphe 4, qu’un trai­
                tement différent « constitue une discrimination si les critères de
                différenciation, jugés à la lumière des objectifs et des buts de la Conven-
                tion, ne visent pas un but légitime et ne sont pas proportionnés à l’atteinte
                de ce but ». Par conséquent, même si l’on assimile la discrimination fon-
                dée sur la nationalité à celle qui est motivée par l’« origine nationale », le
                traitement préférentiel réservé par un Etat à certaines catégories de non-­
                ressortissants n’est pas nécessairement contraire au paragraphe 1 de l’ar-
                ticle premier de la CIEDR, dès lors que ces droits préférentiels sont
                accordés à certaines nationalités dans la poursuite d’un but légitime d’in-
                tégration régionale ou de relations amicales intrarégionales et sont pro-
                portionnés à la réalisation de ce but. Il est peu probable qu’une telle
                différence de traitement soit incompatible avec l’interdiction de la discri-
                mination fondée sur la nationalité. Interpréter l’expression « origine
                nationale » comme excluant entièrement la discrimination fondée sur la
                nationalité conduirait, à l’inverse, à un résultat absurde.
                   28. Les Emirats arabes unis ont annoncé qu’ils prenaient une série de
                mesures s’appliquant spécifiquement aux Qatariens sur la base de leur
                nationalité, dans le but précis de « convaincre le Qatar de se conformer à
                ses obligations de droit international ». Il s’ensuit que, si l’on considère la
                nationalité comme un motif de discrimination interdit par le paragraphe 1
                de l’article premier de la CIEDR, les distinctions opérées sur ce fondement
                peuvent entrer dans les prévisions de la convention dès lors qu’elles ne
                visent pas « un but légitime et ne sont pas proportionné[e]s à l’atteinte de
                ce but ». L’objectif déclaré des mesures en question, qui était de rappeler le
                Qatar à des obligations conventionnelles sans rapport avec la CIEDR, ne
                semble pas légitime ni proportionné au regard des droits fondamentaux de
                la personne humaine qui s’en sont trouvés bafoués selon le Qatar. Les
                actes reprochés aux Emirats arabes unis ont donc une incidence dispropor-
                tionnée sur les nationaux qatariens et justifient que la Cour exerce sa com-
                pétence ratione materiae au titre de l’article 22 de la CIEDR.
                   29. Au vu de ce qui précède, je suis d’avis, après mûre réflexion, que la
                CIEDR s’applique aussi à toute discrimination qui viserait une catégorie
                donnée de non-­ressortissants en raison de leur nationalité actuelle, en tant
                que forme de discrimination fondée sur l’« origine nationale » interdite par
                le paragraphe 1 de l’article premier. Dès lors, les mesures des Emirats
                arabes unis qui frappent de manière disproportionnée les personnes de
                nationalité qatarienne en étant explicitement discriminatoires à l’égard des
                « nationaux qatariens » et des « résidents et visiteurs qatariens », en particu-
                lier la « décision d’expulsion » et les « interdictions d’entrée » qui constituent
                le premier grief du Qatar, sont susceptibles d’entrer dans les prévisions de
                la convention. De plus, la majorité omet de relever que la déclaration du

                                                                                              77




6 Ord_1221.indb 151                                                                                  4/08/22 08:26

                              application de la ciedr (op. diss. bhandari)                  145

                5 juin 2017 vise les Qatariens se trouvant aux Emirats arabes unis « en qua-
                lité de résident ou de visiteur ». Abstraction faite du terme « visiteur », celui
                de « résident » est suffisamment large pour inclure non seulement les natio-
                naux qatariens mais également les personnes d’origine nationale qatarienne.
                Si les mesures ne devaient viser que les nationaux qatariens, elles le diraient
                explicitement. Or, on ne trouve rien de tel dans leur libellé. Ainsi, même de
                ce point de vue, les mesures sont susceptibles de relever du champ d’appli-
                cation de la protection prévue par la CIEDR.
                   30. Le paragraphe 1 de l’article premier de la CIEDR définit la « discri-
                mination raciale » comme toute distinction ayant « pour but ou pour
                effet » de compromettre la jouissance des droits de l’homme. Il a été expli-
                qué que la majorité des nationaux qatariens étaient définis par leur héri-
                tage qatarien — leurs ancêtres ou ascendants qatariens. Les Qatariens, au
                sens de communauté historico‑culturelle, partagent sans aucun doute
                l’« origine nationale » prévue au paragraphe 1 de l’article premier. Le sens
                ordinaire de cette expression, lue dans son contexte et à la lumière de
                l’objet et du but de la convention, ainsi que de ses travaux préparatoires,
                confirme également cette conclusion. Ainsi, par leur effet discriminatoire,
                les mesures qui motivent le troisième grief de discrimination indirecte du
                Qatar sont susceptibles de relever de la CIEDR. Il en va ainsi en particu-
                lier de la couverture médiatique contemptrice et de la propagande contre
                les Qatariens que dénonce le Qatar. L’effet produit par ces discours hos-
                tiles aux nationaux qatariens empêche les personnes d’« origine natio-
                nale » qatarienne de jouir de leurs droits. Il est impossible de prétendre
                que les mesures qui en sont la cause sont fondées sur la seule nationalité.
                   31. Les griefs du Qatar requièrent certes un examen approfondi au
                stade du fond de la procédure, mais au stade de l’établissement de la com-
                pétence, il existe un fondement suffisant pour rejeter la première excep-
                tion préliminaire des Emirats arabes unis.


                                                 Conclusion

                   32. A mon sens, le Qatar soutient à raison que l’expression « origine
                nationale » s’applique également aux différences de traitement fondées sur
                la nationalité actuelle, et le présent différend concerne donc l’interprétation
                ou l’application de la CIEDR ; la thèse des Emirats arabes unis, qui
                contestent la compétence ratione materiae de la Cour au motif que les
                mesures en cause n’entrent pas dans le champ d’application de la conven-
                tion, ne saurait donc prospérer. Il s’ensuit que la Cour est compétente pour
                connaître de la requête dont le Qatar l’a saisie le 11 juin 2018 en vertu de la
                clause compromissoire contenue à l’article 22 de la CIEDR. La majorité
                aurait dû rejeter la première exception préliminaire des Emirats arabes unis.

                (Signé) Dalveer Bhandari.



                                                                                              78




6 Ord_1221.indb 153                                                                                 4/08/22 08:26

